IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED

CHRISTIAN M. JOHNSON,

               Appellant,

 v.                                                    Case No. 5D17-920

STATE OF FLORIDA,

           Appellee.
________________________________/

Opinion filed October 20, 2017

3.800 Appeal from the Circuit Court
for Marion County,
Jonathan D. Ohlman, Judge.

Christian M. Johnson, Raiford, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and L. Charlene Matthews,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      We affirm, without discussion, the trial court’s summary denial of Appellant’s

motion to correct illegal sentence filed pursuant to Florida Rules of Criminal Procedure

3.800(a).    However, we direct the trial court to correct the scrivener’s error in the

“corrected judgment” to properly reflect that Appellant was convicted in Count I of home

invasion robbery with a deadly weapon.

      AFFIRMED; REMANDED FOR CORRECTION OF SCRIVENER’S ERROR.


ORFINGER, EVANDER and BERGER, JJ., concur.